August 30, 1951


Hon. Joe E. Gracey       Opinion No. v-1265
Countv Attornev
Stephens counti         Re: Authority of the com-
Breokenridge,Texas          missioners* court re-
                            specting fiscal mat-
                            ters ‘of the oounty
Dear Sir:                   hospital.
          Reference is made,to your request for an
opinion wherein you state:
          *The board of managers of.the Ste-
     phens-countyMemorial Hospital, which is
     a hospital constructedby Stephens Coun-
     ty, Texas,~withbonds voted for that
     purpose and such help as was given the
     County by the Federal Government in con-
     nettion.with the hospital building pro-
     gram, are taking the position that they
    have the right ,to take all of the funds
    derived from the operation of the hospit-
    al and place it in the local ban& which
     is the county depository, in a special
    account, under the exclusive control of
    a board of managers. The board of man-
    agers then insist that they have a right
    to ,appWve ,all.bills and authorize the
    payment~of all-such ~billsand expenses in
    connectionwith the operation of the hos-
    pital without the approval of the.Commis-
    sionersr Court of Stephens County, Texas.
    It ~1s,thecontention of the Commissioners’
    Court ~thatunder Article l+l&+,Vernon’s
    Civil Statutes of Texas, that the board
    shall certify all bills and accounts, in-
    cluding salaries and wages, and transmit
    same to the Commissioners’Court, who
    shall provide for their payment in the
    same manner as other charges against the
    County are paid. It is the further con-
    tention of the Commissioners’Court that
    under Article 4485 of Vernonts Civil
    Statutes of Texas, that it is t.heduty
    of the hospital superintendent,as pro-
    Hon. Joe E. Gracey, page 2 (V-1265)


         viaea in said article, to collect~andre-
         ceive all monies due the hospital, to
        -keep an accurate account of same, and re- *
         port the same at a monthly meeting of the
        Board of Manqgers and transmit the same
         to the county collectorwithin ten days
         after each meeting.
             "I would appreciate it if you would
        kindly advise me as to whether all of the
        revenues received in connectionwith the
        operation of the Stephens County Memorial
        Hospital should not be delivered to the
        proper official of Stephens County, Texas,
        and deposited by Stephens County, and that
        all bills and accounts, including salaries
        an&wages, should be certified to by the
        .boara,of.managersand then approved by the
        Commissioners*Court and id as other ac-
        counts~owingby Stephens rounty."
             Article 4480, V.C.S., provides in part:
              "Said bogrd shall fix the salaries of
        the superinte 1dentsand all other officers
-       and employeswithi@ the limit of the ap-
        propriationmade thereforby the commis-
        sioners' court, and such salaries shall be
        compensationin full for all services ren-
        dered.         The board shall have the
        general~&alement and control of the said
        hospital; grounds,buildings, officers and
        employees thereof; of the inmates therein,
        iix0f   all matters‘relatingto th&govein-
        metit;discipline,contractsand fiscal con-
        cetis thereof; and make such rules and
        regnltitions ~as.mayseem to~them necessary
        for.c&rryingout the purposes of such hos-
        pital."
             Article 4484, V.C.S., is in part as folloq:
                                                     *.:~
             ;The board of managers shall keep in a
        bobk provided for that purpose a proper
        record of its proceedings . . . The board
        shall certify all bills and accounts, in-
        cluding salaries and wages, and transmit
        them to the commissioqrs' coun$, who shall
        provide for their paymqnt.in the same man-
        ner as other charges against the county
Hon. Joe E. Gracey, page 3 (v-1265)


     are paid.
         -The board of managers shall make
    to the commissionerscourt annually,
    end at such times as said court shall
    direct, a detailed report of the op-
    eration of the hospital dispensaries
    and school during the year, showing
    the number of patients received and
    the methods and results of their treat-
    ment, togetherwith suitable recommenda-
    tions and such other matter as may be
    required of them, and shall furnish full
    and detailed estimates of the appropria-
    tions required during the ensuing year
    for all purposes, includingmaintenance,
    the erection of buildings, repairs, re-
    newals; exteniions, improvements,bet-
    terments or other necessary purposes."
         titicle 4485, V. C.S., reads in part:
         "The Superintendentshall be the
    chief executive officer of the hospital,
    but shall at all times be subject to the
    by-laws, rules and regulations thereof,
    and to the powers of the board of manag-
    ers.
         WH~eshall, with the consent of the
    board of managers, equip the-hospital
    with all necessary furniture, appliances,
    fixtures and all other needed facilities
    for the care and treatment of patients,
    and for the~use of .officersand employees
    thereof, and shall~purchaseall necessary
    supplies, not exceeding the amount pro-
    vided for such purposes by the commis-
    sioners court.
         n

         "He shall cause proper accounts and
    records of the business and operations of
    the hospital to be kept regularly from day
    to day in books and on records provided
    for that purpose; and shall see that such
    accounts and records are correctly made up
    for the annual report as requirqd by this
    Hon. Joe.E. Gracey, page 4 (V-1265)

.
           law, anb.present the same to the board
           of.managerswho shall incorporatethem
           ,in~theirreport to the commissionerq
           court.




             -w~v&w oftthe~vnderlinedprovision of Art-
    .iqle4485,~.$,t~is
                     .ouropinion that all revenues re-
    ceived in 'qknectionwith the operation of Stephens
    CoUnty Memorial Hospital should be delivered to the
    county treasurer for deposit by such county.
    See.Att(y:Cen.Op. V-1100 (1950).
               it Will be noted from the foregoing stat-
    utes  that authority is vested in the board of man-
    agers and the superintendentof a~county hospital to
    incur neoessary expendituresfor the operation and
    maintenance of the hospital in a sum %ot exceeding
    the amount provided for such purposes in the:com-
    missioners court.”  By the express terms of Article
    4484,~the board bf managers must transmit all bills
    an8 &Mounts, includingsalaries and wages, to the
    commissioners'court for payment "in the same manner
    as other charges against the county are paia." Art-
    icle 2351, V.C.S., provides that the commissioners1
    court shall "audit and settle all accounts against
    the.countyand direct their paymezit."In view of
    these ,provisions,the county treasurermay not issue
    warrants in payment of bills and accounts of the
    hospital until the commissioners'court has approved
    them for payment in the same manner as ether charges
    against the county,arepaid. Although the manage-
    ment of the county hospital is vested in the board
    of managers, the commissioners1court must approve
    all.accounts. See Att'y Gen.,Op. C-6433 (1945).
              The money allocatedby the commissioners*
    court pursuant to the statute for the support and
    maintenance of a county hospital canno+ be trans-
    ferred to the board of managers, but mtistremain
Hon. Joe E. Gracey, page 5 (V-1265)


in the custody of the county t*reasurerto be dis-
bursed on orders of the commissionerg court. See
Att'y Gen. Op. V-510(1948).
          We thereforeagree with your opinion
that all bills and accounts mu&be certified to
by the board of managers of a county hospital,
approved by the commissioners1court, and paid
as other accounts owing by Stephens County.
                      SUMWRY
         All revenues received from opera-
    tion of the Stephens C'ountyMemorial
    Hospital should be delivered to the
    County Treasurer of Stephens County for
    deposit by Stephens County and all bills
    and accounts should be certified to by
    the board of managers of such hospital,
    approved by the commissioners'court,
    and paid as other accounts owing by
    Stephens County.
APPROVED:                             Yours very truly,
J. C. Davis Jr.                         PRICE DANIEL
County Affairs Division               Attorney General
Jesse P. Luton, Jr.
Reviewing Assistant
Everett Hutchinson
Acting First Assistant
ljVi:gs:awo